[Cite as State v. Rayner, 2012-Ohio-3228.]


                                        COURT OF APPEALS
                                       STARK COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



STATE OF OHIO                                :       JUDGES:
                                             :       Hon. Patricia A. Delaney, P.J.
        Plaintiff-Appellee                   :       Hon. William B. Hoffman, J.
                                             :       Hon. Sheila G. Farmer, J.
-vs-                                         :
                                             :
ROBERT R. RAYNER                             :       Case No. 2012CA00013
                                             :
        Defendant-Appellant                  :       OPINION




CHARACTER OF PROCEEDING:                             Appeal from the Court of Common
                                                     Pleas, Case No. 2006CR1217



JUDGMENT:                                            Affirmed




DATE OF JUDGMENT:                                    July 16, 2012




APPEARANCES:

For Plaintiff-Appellee                               For Defendant-Appellant

JOHN D. FERRERO                                      GEORGE URBAN
Prosecuting Attorney                                 116 Cleveland Avenue, NW
By: KATHLEEN O. TATARSKY                             Suite 808
Assistant Prosecuting Attorney                       Canton, OH 44702
110 Central Plaza South
Suite 510
Canton, OH 44702
Stark County, Case No. 2012CA00013                                                        2

Farmer, J.

      {¶1}   On August 2, 2006, the Stark County Grand Jury indicted appellant,

Robert Rayner, on two counts of gross sexual imposition in violation of R.C. 2907.05

and one count of receiving stolen property in violation of R.C. 2913.51. Appellant pled

guilty to all counts on August 9, 2006. By change of plea and sentence filed August 15,

2006, the trial court sentenced appellant to an aggregate term of four years in prison.

      {¶2}   On December 5, 2011, the trial court held a postrelease control hearing

pursuant to R.C. 2929.191. By judgment entry filed December 14, 2011, the trial court

sentenced appellant to mandatory five years of postrelease control.

      {¶3}   Appellant filed an appeal and this matter is now before this court for

consideration. Assignment of error is as follows:

                                             I

      {¶4}   "THE TRIAL COURT ERRED IN IMPOSING MANDATORY POST-

RELEASE CONTROL AT THE END OF APPELLANT'S PRISON TERM AFTER A

RESENTENCING HEARING."

                                             I

      {¶5}   Appellant claims the trial court erred in imposing mandatory postrelease

control upon resentencing. We disagree.

      {¶6}   Appellant argues if he knew when he entered his pleas in 2006 that he

would be subject to mandatory five years of postrelease control, "it may have had an

impact on his decision to enter a plea in August of 2006." Appellant's Brief at 6.

      {¶7}   On August 9, 2006, appellant signed a plea agreement wherein he

acknowledged being advised by his attorney that he would be subject to mandatory five
Stark County, Case No. 2012CA00013                                                       3


years postrelease control. The change of plea and sentence filed August 15, 2006

informed appellant that he was subject to mandatory five years postrelease control. In

August of 2006, appellant was fully aware of his mandatory five years postrelease

control.

       {¶8}   On December 5, 2011, the trial court held a hearing to reimpose

postrelease control due to a typographical error and State v. Singleton, 124 Ohio St.3d

173, 2009-Ohio-6434. T. at 3.

       {¶9}   Pursuant to State v. Fischer, 128 Ohio St.3d 92, 2010-Ohio-6238,

paragraph four of the syllabus, "[t]he scope of an appeal from a resentencing hearing in

which a mandatory term of postrelease control is imposed is limited to issues arising at

the resentencing hearing."

       {¶10} Upon review, we find the trial court sub judice properly notified appellant of

the mandatory five years postrelease control requirement under R.C. 2967.28(B). T. at

5-6; Judgment Entry filed December 14, 2011.

       {¶11} The sole assignment of error is denied.
Stark County, Case No. 2012CA00013                                           4


      {¶12} The judgment of the Court of Common Pleas of Stark County, Ohio is

hereby affirmed.

By Farmer, J.

Delaney, P.J. and

Hoffman, J. concur.




                                      s/ Sheila G. Farmer________________



                                      _s/ Patricia A. Delaney_____________



                                      s/ William B. Hoffman______________

                                                   JUDGES

SGF/sg 612
[Cite as State v. Rayner, 2012-Ohio-3228.]


                     IN THE COURT OF APPEALS FOR STARK COUNTY, OHIO

                                    FIFTH APPELLATE DISTRICT




STATE OF OHIO                                  :
                                               :
        Plaintiff-Appellee                     :
                                               :
-vs-                                           :        JUDGMENT ENTRY
                                               :
ROBERT R. RAYNER                               :
                                               :
        Defendant-Appellant                    :        CASE NO. 2012CA00013




        For the reasons stated in our accompanying Memorandum-Opinion, the

judgment of the Court of Common Pleas of Stark County, Ohio is affirmed. Costs to

appellant.




                                               s/ Sheila G. Farmer________________



                                               _s/ Patricia A. Delaney_____________



                                               s/ William B. Hoffman______________

                                                           JUDGES